DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 11/1/2021.
Claims 1-20 are pending. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.

Regarding claims 1, 14 and 15, Applicant argued in substance that (1) Ishida fails to disclose a measurement data time series; (2) Chang fails to disclose a filtered status data time series; (3) Office Action does not identify how Ishida’s process would use Chang’s data and its purpose for doing so.
Examiner fully considered but respectfully traverses Applicant’s arguments (underlines may be added by Examiner for emphasis).
As per point (1),  MPEP guides, in section 2111.01.I that “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior 
As per points (2) and (3), as recited in the previous Office Action, Chang teaches, in FIG. 3 and [0047], to obtain no only measurement data/(“device fabrication characteristic” such as “feature dimensions”), but also status data (such as temperature, pressure etc.) when the process step was performed on the wafers. As MPEP guides, in section 2141.03.I, that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”. Since Ishida teaches to obtain and filter a measurement data time series, and since Chang teaches to obtain not only a measurement data but also a status data in wafer fabrication, it is obvious for a person of ordinary skills in the art to have modified Ishida based on the teaching of Chang, to obtain and filter not only a measurement data time series but also a status data time series. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is a common knowledge that both measurement data and status data are important data in a wafer fabrication process. As recited in the previous Office Action, Chang teaches in [0015] that his teaching can help “mitigate the occurrence of faults”, which motivates a person of ordinary skills to combine the teaching of Chang with the teaching of Ishida.

Regarding claims 2, 4-10, 12, 13 and 16-18, Applicant argued in substance that (1) for claim 7 Heertjes teaches to filter two different types of data instead of only the measurement data; (2) for claim 9 Heertjes teaches a gain which is not a filter  (3) other arguments similar to those for claims 1, 14 and 15.
Examiner fully considered but respectfully traverses Applicant’s arguments (underlines may be added by Examiner for emphasis).
As per point (1), species anticipate genus. Although Heertjes teaches to weight the error signal/(measurement data) before filtering it again, Heertjes still teaches to further filter the measurement data, after applying an extra weighting step to it.
As per point (2), as recited in previous Office Action, Heertjes teaches in [0044] that “If the error signal e contains frequency contributions sufficiently below the controller bandwidth then servo performance could benefit from an increased controller gain. On the other hand, beyond the controller bandwidth an increased gain may induce the amplification of high-frequent noise. By monitoring the signals at hand and act accordingly, i.e. by applying a dynamic (nonlinear) controller gain as described above, one may significantly improve the servo performance. …. the proposed controller and control method enable to selectively apply a variable controller gain in a certain frequency domain or range rather than merely adjust the gain on the basis of the magnitude (or amplitude) of the error signal”. Therefore Heertjes to determine a filter with different gain for different frequency range.


Regarding claims 11, 19 and 20, Applicant argued in substance that (1) for claim 11 Kolen only teaches a Nyquist criteria and does not teach “determining, on the basis of the frequency space data, a sampling scheme …” ; (2) other arguments similar to those for claims 1, 14 and 15.
Examiner fully considered but respectfully traverses Applicant’s arguments (underlines may be added by Examiner for emphasis).
As per point (1), Nyquist criteria says the sampling frequency needs to be at least twice of the highest frequency component of the measured signal to avoid the aliasing. As recited in the previous Office Action, Kolen teaches in [0150] that “an appropriate sample rate of the sensor signals will be based on the Nyquist criteria and the frequency content of the action to be measured”. So Kolen teaches to determine, on the basis of the frequency space data, an appropriate sampling rate/(sampling scheme).
As per point (2), Applicant’s arguments are similar and/or depend on the argued patentability of claims 1, 14 and 15, are therefore traversed by Examiner based on the reasons recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2013/0115723 A1, prior art of record, hereinafter as “Ishida”)  in view of Chang (US 2013/0204418 A1, prior art of record, hereinafter as “Chang”). 
Regarding claim 1, Ishida teaches:
A device manufacturing method, the method comprising: 
obtaining a measurement data time series of a plurality of substrates (FIG.s 7A-C and [0077]: teach measurement “data on the past ten wafers”. Applicant recited in the disclosure [0028] that “It should be noted that the time associated with a data value is not necessarily the time at which the measurement was made but rather the time at which a relevant manufacturing step, e.g. an exposure, was performed on the structure or target measured”. Applicant also disclosed in FIG.s 2-3 that the measurement data are associated with different wafers. Therefore, the limitation “measurement data time series” here, in its broadest reasonable interpretation, can also refer to measurement data associated with different wafers, which is taught by Ishida in FIG.s 7A-C and [0077]) on which an exposure step and a process step have been performed (FIG. 1 and [0032]: the wafers have been performed many exposure and process steps on them); 
applying a filter to the measurement data time series to obtain filtered data (FIG.s 7A-C and [0077]: a filter function, i.e., “moving average of the measurement data on the past ten wafers”, is applied to the measurement data time series to obtain filtered data); and 
determining, using the filtered data, a correction to be applied in a subsequent exposure step performed on a subsequent substrate (FIG. 1 and [0043]: “the adjusted electron beam lithography data is reflected in an upcoming electron beam lithography process for another wafer”. The filtered data is used to adjust the exposure operation on subsequent wafer).
Ishida teach all the limitations except obtaining a status data time series relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates; applying the filter also to the status data time series to obtain filtered data.
However, it is a common practice in wafer production to obtain status data of tools. For example, Chang teaches in an analogous art: 
obtaining a status data relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates (FIG. 3 and [0047]: “The sensor measurements can also include fabrication process conditions, such as temperature, pressure, flow rates, and the like. The sensor measurements can identify and incorporate tool specific behavior”. Chang teaches to obtain no only measurement data/(“device fabrication characteristic”, but also status data when the process step was performed on the wafers); 
Since Ishida teaches to measure and filter the wafer data time series to adjust the wafer exposure process, and since Chang teaches to measure both the wafer data and status/tool data to adjust the wafer fabrication process (as recited in [0015]), therefore Ishida can learn from Chang to measure and filter both wafer data time series and status data time series to adjust the wafer exposure process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida based on the teaching of Chang, to make the method to further comprise obtaining a status data time series relating to conditions prevailing when the process step was performed on at least some of the 

Regarding claim 14, Ishida-Chang teach all the limitations of claim 1.
Ishida further teaches:
the process step is at least one process selected from: etching, annealing (annealing 14 in FIG. 1), implantation, deposition, and/or polishing.

Claim 15 recites a non-transitory computer program product comprising code to perform the method of claim 1. Therefore, claim 15 is also rejected for the reason recited in the rejection of claim 1. 

Claims 2, 4-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Chang, and in further view of Heertjes (US 2009/0244767 A1, prior art of record, hereinafter as “Heertjes”). 
Regarding claim 2, Ishida-Chang teach all the limitations of claim 1.
But Ishida-Chang do not teach applying a further filter to the measurement data time series and/or the status data time series to obtain further filtered data; and determining, using the further filtered data, a further correction to be applied in the exposure step performed on the subsequent substrate.
However, Heertjes teaches in an analogous art: 
applying a further filter to the measurement data obtain further filtered data (FIG.s 2 and 3, and [0043-0044]: the error signal e which comprise measurement data y, after filtered by first filter F1, is filtered again by a second frequency based filter F1-1, and another filter/(loop shaping function) F2); and 
determining, using the further filtered data, a further correction to be applied in the processing step performed on the substrate (FIG.s 1, 2 and 3, and [0041]: the controller CU uses further filtered data to determine correction/(control command) to correct the positioning process of the wafer).
Since Ishida teaches to filter the measurement data time series to determine a correction to be applied in an exposure step performed on a subsequent substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang based on the teaching of Heertjes, to make the method to further comprise applying a further filter to the measurement data time series and/or the status data time series to obtain further filtered data; and determining, using the further filtered data, a further correction to be applied in the exposure step performed on the subsequent substrate. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 4, Ishida-Chang teach all the limitations of claim 1.
But Ishida-Chang do not explicitly teach applying a filter comprises transforming the measurement data time series and the status data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data.
However, Heertjes teaches in an analogous art: 
applying a filter comprises transforming the measurement data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data (FIG.s 2 and 3, and [0043-0044]: as shown in FIG. 2 the measurement data y is measured in time domain and transformed in frequency domain to apply frequency filter F1 as shown in FIG. 3. After the filtering in frequency domain, the signal is output from 100 and applied to system P to control P in real time, i.e., the signal is transformed back to time domain from frequency domain).
Since Ishida-Chang teach to apply a filter to the measurement data time series and the status data time series, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang based on the teaching of Heertjes, to make the method wherein applying a filter comprises transforming the measurement data time series and the status data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 5, Ishida-Chang teach all the limitations of claim 1.
But Ishida-Chang do not explicitly teach applying a filter comprises applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates.
However, Heertjes teaches in an analogous art: 
applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates (FIG.s 5-8 and [0050-0052]: “It is clear that the controlled substrate stage shows position-dependent behavior. The error responses differ in terms of frequency, amplitude, and phase. This provides the main motivation for the application of a hybrid control strategy”. Heertjes teaches different zones of the wafer have different error behavior and require different filters to better suppress the disturbance. For example, as shown in FIG.s 5, 6 and described in [0050], high-gain feedback filter is better for zone (x, y)=(0.1,0.1), and nonlinear filter is better for zone (x, y)=(0,0)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang based on the teaching of Heertjes, to make the method wherein applying a filter comprises applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 6, Ishida-Chang-Heertjes teach all the limitations of claim 5.
Heertjes further teaches:
the first zone is an edge zone ([0050]: (x, y)=(0.1, 0.1) is an edge zone) and the second zone is an interior zone ([0050]: (x, y)=(0,0) is an interior zone).


Claim 7 recites a method with limitations all recited in the method of claim 2. Therefore claim 7 is rejected for the same reason recited in the rejection of claim 2.

Claim 8 recites a method with patentably the same limitations as the method of claim 2. Therefore claim 8 is rejected for the same reason recited in the rejection of claim 2.

Claim 9 recites a method with limitations as the method of claim 4 (Ishida-Chang-Heertjes teach all the limitations of claim 4) except determining, on the basis of the frequency space data, a filter to be applied to the measurement data time series and/or the status data time series to obtain filtered data. 
Heertjes further teaches:
determining, on the basis of the frequency space data, a filter to be applied to the measurement data time series ([0044]: “If the error signal e contains frequency contributions sufficiently below the controller bandwidth then servo performance could benefit from an increased controller gain. On the other hand, beyond the controller bandwidth an increased gain may induce the amplification of high-frequent noise. By monitoring the signals at hand and act accordingly, i.e. by applying a dynamic (nonlinear) controller gain as described above, one may significantly improve the servo performance. …. the proposed controller and control method . and/or the status data time series to obtain filtered data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishida-Chang based on the teaching of Heertjes, to make the method to further comprise determining, on the basis of the frequency space data, a filter to be applied to the measurement data time series and/or the status data time series to obtain filtered data. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 10, Ishida-Chang-Heertjes teach all the limitations of claim 9.
Ishida-Chang also teaches:
the status data time series comprises data relating to a plurality of process steps performed on the substrates (as described in the rejection of claim 1).
Heertjes also teaches:
selecting a subset of the status data time series relating to a subset of the process steps to be filtered and used to determine the correction (FIG.s 1-3: Heertjes teaches, in a plurality of process steps to the wafer, to select only the wafer positioning step to filter the related wafer positioning data and correct the wafer position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishida-Chang based on the teaching of 

Regarding claim 12, Ishida-Chang teach all the limitations of claim 1.
But Ishida-Chang do not explicitly teach the correction is to be applied to correct at least one selected from: overlay, dose and/or focus.
However, Heertjes teaches in an analogous art:
the correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang based on the teaching of Heertjes, to make the method wherein the correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 13, Ishida-Chang-Heertjes teach all the limitations of claim 7.
Heertjes further teaches:
the correction and/or the further correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishida-Chang based on the teaching of Heertjes, to make the method wherein the correction and/or the further correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Claim 16 recites a non-transitory computer program product comprising code to perform the method of claim 7. Therefore, claim 16 is also rejected for the reason recited in the rejection of claim 7. 

Claim 17 recites a non-transitory computer program product comprising code to perform the method of claim 9. Therefore, claim 17 is also rejected for the reasons recited in the rejection of claim 9. 

Regarding claim 18, Ishida-Chang-Heertjes teach all the limitations of claim 9.
Heertjes further teaches:
the correction and/or the further correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
 wherein the correction and/or the further correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Chang and Heertjes, and in further view of Kolen (US 2006/0184336 A1, prior art of record, hereinafter as “Kolen”). 
Regarding claim 11, Ishida teaches:
A device manufacturing method, the method comprising: 
obtaining a measurement data time series of a plurality of substrates (FIG.s 7A-C and [0077]: teach measurement “data on the past ten wafers”. Applicant recited in the disclosure [0028] that “It should be noted that the time associated with a data value is not necessarily the time at which the measurement was made but rather the time at which a relevant manufacturing step, e.g. an exposure, was performed on the structure or target measured”. Applicant also disclosed in FIG.s 2-3 that the measurement data are associated with different wafers. Therefore, the limitation “measurement data time series” here, in its broadest reasonable interpretation, can also refer to measurement data associated with different wafers, which is taught by Ishida in FIG.s 7A-C and [0077]) on which an exposure step and a process step have been performed (FIG. 1 and [0032]: the wafers have been performed many exposure and process steps on them); 

However, Chang teaches in an analogous art: 
obtaining a status data relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates (FIG. 3 and [0047]: “The sensor measurements can also include fabrication process conditions, such as temperature, pressure, flow rates, and the like. The sensor measurements can identify and incorporate tool specific behavior”. Chang teaches to obtain no only measurement data/(“device fabrication characteristic”, but also status data when the process step was performed on the wafers); 
Since Ishida teaches to measure the wafer data time series to adjust the wafer exposure process, and since Chang teaches to measure both the wafer data and status/tool data to adjust the wafer fabrication process (as recited in [0015]), therefore Ishida can learn from Chang to measure wafer data time series and status data time series to adjust the wafer exposure process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida based on the teaching of Chang, to make the method to further comprise obtaining a status data time series relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates. One of ordinary skill in the art would have been motivated to do this modification to “mitigate the occurrence of faults”, as Chang teaches in [0015]. 
Ishida-Chang teach all the limitations except transforming the measurement data time series and the status data time series into frequency space data; and determining, on the basis 
However, Heertjes teaches in an analogous art: 
transforming the measurement data time series into frequency space data (FIG.s 2 and 3, and [0043-0044]: as shown in FIG. 2 the measurement data y is measured in time domain and transformed in frequency domain to apply frequency filter F1 as shown in FIG. 3);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang based on the teaching of Heertjes, to make the method to further comprise transforming the measurement data time series and the status data time series into frequency space data. One of ordinary skill in the art would have been motivated to do this modification since transforming the data into frequency domain and conducting appropriate filtering in frequency domain can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].
Ishida-Chang-Heertjes teach all the limitations except determining, on the basis of the frequency space data, a sampling scheme to be applied to subsequent substrates to generate a measurement data time series.
However, it is a common knowledge (based on “Nyquist” criteria) that sampling rate of a measured data should be at least twice of the highest frequency of the measured data, to avoid aliasing. For example, Kolen teaches, in [0150],  that “an appropriate sample rate of the sensor signals will be based on the Nyquist criteria and the frequency content of the action to be measured”.
Since the Nyquist criteria cited by Kolen applies to all sorts of measurement of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishida-Chang-Heertjes based on the teaching of Kolen, to 

Claim 19 recites a non-transitory computer program product comprising code to perform the method of claim 11. Therefore, claim 19 is also rejected for the reasons recited in the rejection of claim 11. 

Regarding claim 20, Ishida-Chang-Heertjes-Kolen teach all the limitations of claim 11.
Ishida further teaches:
the process step is at least one process selected from: etching, annealing (annealing 14 in FIG. 1), implantation, deposition, and/or polishing.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/

Art Unit 2115





/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115